Title: To George Washington from Brigadier General John Fellows, 18 July 1776
From: Fellows, John
To: Washington, George

 

Sir,
Head Quarters Peekskill [N.Y.] 18th July 1776.

On the 15th I Received the inclosed, (which is post dated) and altho I have the honor of a colonial Appointmt to serve in the Army, under the imediate Command of your Exelency; yet as my Brigade was not then ready to march, I thought I might render my Country some service by repairing hither, I accordingly ordered Col. Hopkins to march with one third part of his Regt, and came here myself with all possible Dispatch; where I shall continue untill I receive further Orders from your Exelency.
As to the state of our Affairs here the Enemy’s shiping lies about 8 or 9 Miles below this in a vary wide Part of the River, where it is impossible they should be annoyed from the shore.
I have viewed Fort Constitution and am sorry to observe, that the Garrison there appears to be in a vary defenceless State, the Works slender, the largest Cannon Nine pounders, & there is a heighth of Land on the west side the River within point blank shot of the Fort unocupied & which will greatly Annoy the Fort should the Enemy get Possession of it, the Garrison is badly armed and thinly Manned; I have ordered there a Reinforcement of three hundred Men. should the Enemy send any considerable Number of Men into this River, it will I have no doubt be very necessary that a considerable force should be stationd here.
I have not yet veiwed Fort Montgomery; but am this Moment going there to assist at a Council of War, the Result of which will be imediately transmitted to your Exelency. I am Sir, with the greatest Esteem, Your Exelency’s most Ob. & very hume Servt

John Fellows B. Genl


P.S. I imagine my Brigade will begin their March generally next Week.

